Citation Nr: 1718629	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1983, from November 1990 to May 1991, and from September 1991 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss. 

In a June 2016 rating decision, the RO granted service connection for left ear hearing loss.  As this is considered a full grant of the benefit sought on the appeal for the claim of service connection for left ear hearing loss, that issue is no longer in appellate status.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the only issue currently before the Board is entitlement to service connection for right ear hearing loss.  

In January 2012, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of the hearing is of record. 


FINDING OF FACT

Right ear hearing loss was not present during service; was not manifested to a compensable degree within one year from the date of separation from service; was first diagnosed after service beyond the one-year presumptive period for a chronic disease; and is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2009.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations in January 2010 and June 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.



II.  Analysis

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more of active service, and a chronic disability such as sensorineural hearing loss becomes manifest to a compensable degree within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran asserts that his right ear hearing loss is related to noise exposure during active service.  As noted, the Veteran is already service connected for his hearing loss in the left ear.  He is also service connected for tinnitus.  As such, in-service noise exposure is conceded.  

The Board notes that there are no entrance audiological examinations of record for any of the Veteran's three periods of active duty, nor is there an examination upon separation from his first period of active duty in August 1983.  However, the record does contain a December 1989 Army National Guard entrance examination, as well as audiological examinations upon separation from his second and third periods of active duty.   


Pure tone thresholds in the Veteran's December 1989 audiological examination, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
10
10
10
15
25
	
Pure tone thresholds in the Veteran's April 1991 separation examination, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
10
20
LEFT
5
5
10
20
25

Pure tone thresholds in the Veteran's January 1992 separation examination, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
20
25
LEFT
20
20
15
30
45

As to the years immediately following service, the record is silent as to any complaints, treatment, or diagnosis of hearing loss until the Veteran's initial hearing loss claim in August 2009.  An August 1996 VA general medical exam noted the Veteran as reporting no chronic medical conditions.  In VAMC treatment records dated from 2005 through 2008, the Veteran reported having no hearing difficulties.  

Along with his claim for bilateral hearing loss in August 2009, the Veteran underwent a VA audiological consultation for hearing aids.  The examiner noted bilateral sensorineural hearing loss.  The Board acknowledges that the Veteran met the auditory threshold for hearing loss by VA standards at that time, as puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
25
50
60
LEFT
15
20
35
55
65

In addition, speech discrimination scores were 84 percent in the right ear and 88 percent in the left ear. 

The Veteran underwent an additional VA audiological consultation in November 2011 for new hearing aids.  The Veteran reported difficulty understanding speech in the presence of background noise, as well as periodic tinnitus.  Upon examination, the examiner noted that audiometrics suggested that right ear hearing was in normal limits from 250 to 2000 Hz, with a mild sensorineural hearing loss from 500 to1000 Hz, and moderate to moderately-severe from 3000-8000 Hz.  The left ear suggested hearing within normal limits from 250-1000 Hz, with a mild sloping to moderately-severe sensorineural hearing loss from 2000-8000 Hz.  Word recognition scores were at 88 percent correct, bilaterally.  The examiner further noted that his hearing remained stable compared to his audiogram from in August 2009.

The Veteran was afforded two VA audiological examinations for his claim.  At the January 2010 audiological examination, the Veteran reported difficulty hearing people directly behind him.  Upon examination, however, the examiner noted that, despite repeated attempts and reinstruction, the test results were not reliable and not suitable for rating purposes, and were therefore not reported.  As such, no medical opinion was provided.  

Subsequently, the Veteran underwent an additional VA audiological examination in June 2016.  The Veteran reported difficulty hearing people who stand directly behind him.  Tinnitus was also noted.  Upon examination, speech discrimination scores were 92 percent bilaterally.  


Puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
20
30
45
LEFT
20
20
40
55
55

As a result of this examination, the VA audiologist opined that it was "at least as likely as not" that the hearing loss in his left ear was indeed caused by or a result of an event in his active service.  In reaching this conclusion, the VA audiologist stated that the Veteran's hearing had been normal bilaterally during his active service until discharge from his third period of active duty, when his January 1992 separation examination showed mild to moderate high frequency hearing loss in his left ear indicating objective evidence of acoustic trauma.  Subsequently, and as the Board previously noted, the Veteran was granted service connection for left ear hearing loss and tinnitus. 

Regarding the Veteran's right ear hearing loss, however, the examiner noted that, unlike his left ear hearing loss, the Veteran showed normal hearing throughout his period of active service, to include his January 1992 separation examination.  As there were no significant puretone threshold shifts in the Veteran's right ear, the examiner opined that there was no objective evidence of acoustic trauma in that ear. Therefore, the examiner opined that Veteran's right ear hearing loss was less likely than not caused by or a result of an event in active service, and more likely a result of civilian noise exposure, presbycusis, or some other etiology.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for right ear hearing loss.  While the evidence of record establishes that the Veteran had right ear hearing loss at the auditory thresholds necessary to establish service connection by VA standards since August 2009, service treatment records do not show evidence of hearing loss in his right ear during active duty.  While the Veteran's January 1992 separation examination showed puretone threshold at 25 decibels at 4000 Hertz in the right ear, the June 2016 VA examiner opined that there were no significant threshold shifts in the right ear that would indicate objective evidence of acoustic trauma.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board acknowledges the Veteran's lay assertions that his current right ear hearing loss is related to noise exposure while on active duty.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

The Board has the authority to and affords more probative weight to the addendum opinion of the June 2016 VA examiner.  See Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiner reviewed the claims file and considered the Veteran's reported history to support the conclusion.  The examiner used his expertise in reviewing the facts of this case and determined that the Veteran's right ear hearing loss was less likely than not related to his active service.  It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's hearing loss in his right ear was not related to service.  In addition, the opinion of the VA examiner is not contradicted by any other medical opinion of record, and was based on the examiners' thorough review of the claims file.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).   

Finally, the Board recognizes that hearing loss is a chronic disease under 38 C.F.R. § 3.309 and, as such, presumptive service connection may be warranted.  While the Veteran's asserted in his hearing testimony that his hearing loss began after service, the evidence of record is silent for complaints or diagnosis of hearing loss in the year following active service until his actual diagnosis in 2008.  In addition, the evidence of record does not show right ear hearing loss to a compensable degree during service or in the year immediately following service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss in the Veteran's right ear may not be presumed to have been incurred in service.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection for right ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for right ear hearing loss is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


